8:19-cv-03345-HMH         Date Filed 09/08/20        Entry Number 48     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON / GREENWOOD DIVISION

Jason Trammell,                              )
                                             )        C.A. No. 8:19cv3345-HMH
                      Plaintiff,             )
                                             )
       vs.                                   )        OPINION & ORDER
                                             )
South Carolina Investment, Inc., South       )
Carolina Investment I, Inc., South           )
Carolina Investment II, Inc., South          )
Carolina Investment III, Inc., South         )
Carolina Investment IV, Inc., South          )
Carolina Investment V, Inc., South           )
Carolina Investment VI, Inc.,South           )
Carolina Investment VIII, Inc., South        )
Carolina Investment XI, Inc., South          )
Carolina Investment XII, Inc., and           )
Christopher Ware, Individually,              )
                                             )
                      Defendants.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

                                                 1
8:19-cv-03345-HMH         Date Filed 09/08/20       Entry Number 48        Page 2 of 2




       The plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the magistrate judge’s Report and Recommendation, this court is not required to

give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge Austin’s Report and Recommendation and incorporates it

herein. It is therefore

       ORDERED that the motion to dismiss is granted, the complaint is dismissed, and the

motion for relief from mediation is granted.

               IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
September 8, 2020




                             NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within thirty

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.


                                                2
